Citation Nr: 0218193	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-00 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 
21, 1994, for the grant of service connection for 
intervertebral disc syndrome with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION


The veteran served on active duty from September 1965 to 
September 1968.  He also served in the Massachusetts Army 
National Guard from June 1971 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, that granted service 
connection for intervertebral disc syndrome with traumatic 
arthritis, effective from September 21, 1994.  In June 
1997, the veteran filed a notice of disagreement with the 
effective date of the grant of service connection.  The RO 
issued a statement of the case in December 1997, and the 
veteran submitted a substantive appeal in January 1998.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
claim is of record.

2.  In November 1977, VA received an income-net worth and 
employment statement from the veteran for entitlement to 
nonservice-connected pension benefits, due to having 
sustained a back injury in a December 1976 motor vehicle 
accident.  

3.  An April 1978 rating decision granted the veteran 
nonservice-connected disability pension due to 
intervertebral disc syndrome, effective from December 
1976;  He was notified of the decision and advised of his 
appellate rights in April 1978; he did not appeal the 
decision or submit a claim for direct service connection 
for a back disorder at that time.

4.  In July 1990, the veteran's representative notified VA 
that the veteran desired to file a claim for direct 
service connection for intervertebral disc syndrome with 
traumatic arthritis, due to a December 1976 motor vehicle 
accident.  The veteran claimed that he was on active duty 
in the National Guard at the time of the accident.

5.  By letter dated in September 1990, the RO requested 
that the veteran submit evidence showing the name and 
location of his National Guard Unit on the day of the 
accident in order to verify his military duty status.

6.  The veteran did not respond to the RO's request for 
information within one year of the September 1990 request.

7.  After July 1990, the next written communication in 
which the veteran addressed his claim for service 
connection for a back disability was received by the RO on 
September 21, 1994. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 
21, 1994, for the grant of service connection for 
intervertebral disc syndrome with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5110, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.158, 3.159, 3.155, 3.156(a), 3.326, 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by 
the December 1997 statement of the case, the veteran has 
been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the 
claim and has been afforded ample opportunity to submit 
such information and evidence.  In other words, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence 
identified by the veteran as relative to this claim has 
been obtained and associated with the claims files.  
Moreover, there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a 
fair adjudication of the claim.  Under these 
circumstances, the Board finds that the claim is ready to 
be considered on the merits.

During the course of this appeal, the veteran has 
contended that an effective date earlier than September 
21, 1994, is warranted for the award of service connection 
for his back disability.  The law governing the assignment 
of an effective date for an award of disability 
compensation is contained in 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(to the same effect).  Otherwise, in cases where the 
application is not filed until more than one year from 
release of service, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  A claim by a veteran 
for compensation may be considered to be a claim for 
pension, and a claim for pension may be considered a claim 
for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser 
benefit.  38 C.F.R. § 3.151.  

When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, 
such a communication will be considered an informal claim, 
and an application form will be forwarded to the claimant 
which, if completed and received within a year from the 
date it was sent to the claimant, will be considered filed 
as of the date of receipt of the informal communication.  
An informal claim is any communication or action 
indicating an intent to apply for one or more VA benefits.  
The communication may be from the claimant, the 
representative, a Member of Congress or anyone acting as 
next friend of a claimant who is not sui juris.  Such 
informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the benefits be established, 
such benefit shall commence no earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158.  

Historically, the veteran served on active duty from 
September 1965 to September 1968.  He joined the 
Massachusetts Army National Guard in June 1971 and was 
discharged from the Guard in August 1978 due to failure to 
meet retention standard.  During the time he was an active 
member of the Guard, he was also employed as a civilian 
administrative supply technician with the Massachusetts 
National Guard.  

In November 1977, VA received the veteran's Income-Net 
Worth and Employment Statement for entitlement to 
nonservice-connected pension benefits, due to having 
sustained a back injury in a December 1976 motor vehicle 
accident.  The evidence of record at that time failed to 
show that his back disability was incurred "in the line of 
duty" or while he was in a duty status.  An April 1978 
rating decision granted the veteran nonservice-connected 
disability pension due to intervertebral disc syndrome, 
effective from December 1976, the date he sustained the 
back injury.  The veteran was notified of the decision VA 
letter in April 1978.  

The veteran maintains that his claim for pension should be 
considered an informal claim for service connection for a 
back disability.  As previously noted, a specific claim in 
the form prescribed by VA must be filed in order for 
compensation benefits to be paid to any individual under 
the laws administered by VA.  Further, any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. §§ 3.151, 3.155.  

The Board notes that, under 38 C.F.R. § 3.151, a claim by 
a veteran for pension may be considered a claim for 
compensation.  This in no way requires an adjudication for 
service connection benefits each time an adjudication for 
nonservice-connected pension benefits is made.  The word 
"may" renders the instructions in 38 C.F.R. § 3.151 
discretionary, rather than mandatory.  Further, in the 
case at hand, in reviewing the November 1977 Income-Net 
Worth and Employment Statement, there appears no clear 
intent on the part of the veteran to request entitlement 
to service connection for his back disability.  It 
contains no statement from the veteran offering a link 
between his back disability and service.  The Board does 
not construe the November 1977 Income-Net Worth and 
Employment Statement-which was submitted in furtherance of 
the veteran's request for nonservice-connected pension 
benefits-to be a claim, formal or informal, for VA 
compensation benefits.  38 C.F.R. §§ 3.151, 3.155.  
Therefore, the RO was under no duty to assist the veteran 
with the alleged claim for compensation, to include 
furnishing him with an application form. 

In June 1980, the veteran underwent routine review VA 
examination to determine the status of his service-
connected bilateral pes planus, as well as his nonservice-
connected post-operative intervertebral disc syndrome.  
The veteran maintains that, during the course of that 
examination, he related that had sustained a back injury 
during his National Guard service and, as such, the 
medical examination constituted an informal claim for 
direct service connection of the back condition.

In the veteran's case, no where in the report of the June 
1980 examination is there any indication that he wished to 
file a claim for entitlement to service connection for his 
back condition.  Additionally, the Board notes that, while 
a treatment report may constitute an informal claim for 
some benefits, such as an increased rating for a condition 
already established as service connected, such is not the 
case with respect to original applications for service 
connection where, as in the instant case, there has been 
no prior allowance or disallowance of a formal claim for 
service connection.  See 38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  In the case of an original 
claim, the claimant must submit a written document 
identifying the benefit, and expressing some intent to 
seek it.  See Brannon v. West, 12 Vet. App. 32 (1998).  

In July 1990, the veteran's representative notified the RO 
that the veteran desired to file a claim for direct 
service connection for intervertebral disc syndrome with 
traumatic arthritis, due to a December 1976 motor vehicle 
accident.  It was alleged that the veteran was on active 
duty in the National Guard at the time of the accident.

By letter dated in September 1990, the RO requested that 
the veteran submit evidence showing the name and location 
of his National Guard Unit on the day of the accident in 
order to verify his military duty status.  No reply was 
received from him.  By letter dated in December 1990, the 
RO notified the veteran that his claim was denied and that 
he had one year to submit the requested evidence.  If he 
did not respond within the requisite time period, i.e., 
one year from the date of the RO's September 1990 VA 
letter, his claim would be considered abandoned and any 
entitlement to retroactive benefits forfeited.  

It was not until September 21, 1994, that VA received the 
veteran's new claim for entitlement to service connection 
for a back disability.  In August 1996, the RO awarded the 
veteran service connection for intervertebral disc 
syndrome with traumatic arthritis, effective from the date 
of receipt of his new claim for service connection, 
September 21, 1994.  The decision to grant the benefit was 
based on post-service statements, submitted in April 1996, 
from the veteran's former First Sergeant, former 
Commanding Officer, and Staff Judge Advocate noting the 
veteran's presence on active duty the date of the 
automobile accident, December 15, 1976.  

As previously noted, the effective date of an award of 
service connection will be the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of the claim, or date entitlement arose, whichever 
is later (emphasis added).  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  Further, following an abandoned 
claim, should the requested benefit be subsequently 
established, such benefit shall commence no earlier than 
the date of filing the new claim.  See 
38 U.S.C.A. § 501(a); 38 C.F.R. § 3.158.  

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very 
specific, and the Board is bound by them. See 38 U.S.C.A. 
§ 7104(c).  Hence, the appropriate effective date for the 
grant of service connection for the veteran's 
intervertebral disc syndrome with traumatic arthritis is 
September 21, 1994, the date of receipt of the veteran's 
new claim.  This is the date assigned by the RO; 
therefore, no earlier date is warranted.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An effective date prior to September 21, 1994, for the 
grant of service connection for intervertebral disc 
syndrome with traumatic arthritis is denied.  



		
	K. R. FLETCHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

